Citation Nr: 1048536	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-09 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active duty for training from May to 
October 1964 and active military service from September 1968 to 
May 1970.  He also served with Reserve components at unverified 
dates.  

This appeal arises to the Board of Veterans' Appeals (Board) from 
an August 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that in pertinent part denied service connection for a bilateral 
hearing loss disability and for tinnitus.  The Veteran had also 
appealed a December 2006 rating decision that denied service 
connection for posttraumatic stress disorder (PTSD).

In May 2010, the Board remanded the case for further development.  
During the interim, service connection for PTSD was granted, thus 
ending an appeal for service connection for an acquired 
psychiatric disability to include PTSD.   


FINDINGS OF FACT

1.  The medical evidence of record tends to dissociate tinnitus 
and a bilateral hearing loss disability from noise exposure 
during active military service.  

2.  Medical evidence tending to associate tinnitus and or a 
bilateral hearing loss disability with active military service 
has not been presented.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice of these provisions was provided in a 
May 2006 letter, prior to the adverse decision. 

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant set forth his 
contentions during a hearing before the undersigned Veterans Law 
Judge.  The claimant was afforded a VA medical examination in 
August 2010.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi. 

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as "other organic 
diseases of the nervous system," become manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b).  Because it is at least as likely as not that the 
Veteran saw combat in the Republic of South Vietnam, the Board 
will resolve any remaining doubt on this issue and afford him the 
favorable consideration available to combat veterans.

Tinnitus 

In August 2006, the RO denied service connection for tinnitus.  
In a notice of disagreement, the Veteran claimed that tinnitus 
began after exposure to a nearby cannon blast.  

In September 2007, the Veteran testified before an RO hearing 
officer that he was exposed to noise from gunfire, grenade and 
mine detonation, and field artillery fire.  Concerning the 
artillery fire, the Veteran testified, "They've been ringing 
since then."  He testified that he had additional noise exposure 
while serving in the Reserves.  He testified that noise exposure 
after active military service was not so severe as during 
military service.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he had noise exposure in Vietnam.  He 
recalled that his ears started ringing after an artillery piece 
fired near him.  He testified that in the early 1980s his 
employer informed him that he had hearing loss.  

An August 2010 VA audiometry evaluation reflects that the 
Veteran's chief complaint was "Ringing in the ears every now and 
then."  The Veteran reported that the date of onset of tinnitus 
was about 1995.  The audiologist noted that hearing thresholds 
remained the same all throughout active service and were normal 
at separation.  The audiologist concluded that it is unlikely 
that tinnitus was caused by noise exposure during active service 
and more likely that it is the result of aging, post-service 
noise, or even unknown etiology.  

The above-mentioned medical opinion is persuasive, as it is based 
on accurate facts and is supported by a rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight); 
also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical 
opinion based upon an inaccurate factual premise has no probative 
value).  A medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board must address the competency, credibility, and probative 
value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  The lay evidence of record is competent with 
respect to observance of symptoms readily observable; however, it 
lacks credibility.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  The Veteran 
testified before the undersigned Veteran's law judge that 
tinnitus began after exposure to artillery fire in Vietnam.  This 
would have been in 1968 or 1969.  However, he informed the recent 
VA audiologist that tinnitus began around 1995.  Thus, his 
testimony concerning the date of onset of tinnitus lacks veracity 
and cannot be afforded any weight.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert.  The 
claim for tinnitus is therefore denied.  

Bilateral Hearing Loss Disability 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary 
posited that where the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system, and post-service test results that 
meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities 
must evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometry test results resulting in an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometry testing produces 
findings meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  
	
Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385 (2010), which provides:

   For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

In this case, the Veteran did not meet VA's standards for a 
hearing loss disability at the time of separation from active 
service.  The recent audiology examination report reflects that 
there was no significant upward shifting of hearing thresholds 
during service.  It is clear that his hearing loss meets VA's 
disability requirements at this time, however.  

The Veteran has competently and credibly reported significant 
noise exposure during active service in Vietnam.  The Board 
concludes therefore that there is a medically sound basis for a 
VA health professional to attribute the current hearing loss to 
noise exposure in service.  However, the VA audiologist has 
dissociated a bilateral hearing loss disability from active 
military service based on no reported symptom for many years 
after active military service.  The VA audiologist has concluded 
that it is unlikely that a hearing loss disability was caused by 
noise exposure during active service and more likely that the 
Veteran's hearing loss disability is the result of aging, post-
service noise, or even unknown etiology.  

The above-mentioned VA audiology opinion is persuasive, as it is 
based on accurate facts and is supported by a rationale.  Nieves-
Rodriguez; Reonal.  The lay evidence of record is competent with 
respect to observance of symptoms readily observable; however, it 
lacks credibility.  This is because the Veteran had testified 
that tinnitus began during active service but later, during an 
August 2010 VA compensation examination, he reported that he did 
not notice tinnitus until 1995.  The audiologist used the 
Veteran's lay report to determine that neither tinnitus nor a 
bilateral hearing loss disability were of service-origin.  No 
medical evidence to the contrary has been submitted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert.  The 
claim for a bilateral hearing loss disability is therefore 
denied.  









ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


